Parskey, J.,
dissenting. Section 45-43 of the General Statutes provides for the joint guardianship in both parents of their minor child. It also provides that “[i]f either father or mother dies or is removed as guardian, the other parent of the minor child shall become the sole guardian of the person of the minor.” The right to custody of a minor child is one of the principal attributes of guardianship of the person. Miller v. Miller, 158 Conn. 217, 220, 258 A.2d 89, cert. denied, 396 U.S. 940, 90 S. Ct. 374, 24 L. Ed. 2d 241 (1969); Boardman v. Boardman, 135 Conn. 124, 129, 62 A.2d 521 (1948). The majority takes passing notice of the statute and then concludes that in some fashion it has been swallowed up in the “best interest of the minor child” provisions of § 45-42b.1 Although one may marvel at the dexterity with which this has been accomplished, the decisional gloss which has been placed on this statute will not countenance so convenient a disappearance.
*411In all custody disputes, what is in the best interests of the child is the ultimate concern. General Statutes § 45-42b embodies that principle. In a dispute between a parent and a nonparent, however, this is the end of the analysis, not the beginning. The troublesome issue is, in the quest to determine what is in the best interests of the child, how do we honor the constitutional; Quilloin v. Walcott, 434 U.S. 246, 255, 98 S. Ct. 549, 54 L. Ed. 2d 511, reh. denied, 435 U.S. 918, 98 S. Ct. 1477, 55 L. Ed. 2d 511 (1978); Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972); and statutory; General Statutes § 45-43; interests of the parent. The majority’s response is to ignore them. In its view, the parent and the nonparent compete as equals, with the biological nexus treated as one of many factors to be considered in the determination of the best interests. In its rush to determine what is in the best interests of the child the majority unnecessarily sacrifices the rights of the parents. In my view we only need to resort to § 45-43 and the cases that have construed it to arrive at a result which harmonizes these competing interests.
It has long been the law in this state that prima facie the legal right to the custody of a minor child is in the surviving parent. Kelsey v. Green, 69 Conn. 291, 298, 37 A. 679 ( 1897). Although the welfare of the child must be the controlling consideration “where the controversy is not between the father and the mother, as it was not in this case, the [father] has a prior right to custody unless the circumstances are such that to give it to [him] would not be for the best interests of the child.” Claffey v. Claffey, 146 Conn. 104, 109-10, 148 A.2d 140 (1959). General Statutes § 45-43 rein*412forces that priority by declaring that the surviving parent is the sole guardian of the minor child.
Therefore, to give the parent’s priority its just due the burden must clearly fall on the nonparent to disprove this priority. This burden is a heavy one. The non-parent must do more than assert that it would be in the best interests of the child to live with the nonparent; she must prove that it would be detrimental to the best interests of the child to live with the parent. As we warned in Antedomenico v. Antedomenico, 142 Conn. 558, 563, 115 A.2d 659 (1955), it will not be enough for the nonparent to prove that she can provide a better standard of living for the child. Nor will it be enough for the nonparent to assert that it is in the best interests of the child to keep her in the present nurturing environment of the nonparent. The non-parent must prove that it would be detrimental to the child to take her out of that environment and place her with the parent.
Since, as the majority recognizes, this case implicates the parent’s liberty interest, it requires a due process analysis. Due process is a flexible concept and calls for such procedural protections as the particular situation demands. Morrissey v. Brewer, 408 U.S. 471, 481, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972). Whether a particular procedure comports with due process requires an analysis of the governmental and private interests that are affected. Identification of the specific dictates of due process generally requires consideration of three distinct factors. “First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government's interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement *413would entail.” Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).
The private interest affected, that of a surviving parent who is accorded a priority to custody by law, is compelling. See Stanley v. Illinois, supra. The risk of error from not giving that priority presumptive effect is substantial. For example, if the only issue before the court in a custody dispute between a parent and a stranger is the best interests of the child, how is one to know whether, in a given case, custody may not be awarded on the basis of who would be the better provider, the very basis we said could not be used in Antedomenico? The countervailing governmental interest, favoring considering the parent’s interest as one factor among many, is comparatively slight, but even more important, would be more adequately served by a procedure which harmonized the best interests of the child standard with the policy declaration according the surviving parent sole guardianship of the person.
This case should be viewed not as an isolated occurrence but rather as a paradigm of problems faced by the children of divorce. Divorce is a traumatic event which shatters the relationship between husband and wife. It is not intended nor should it be encouraged to shatter the relationship between a noncustodial parent (in most cases the father) and child. Our society is based on the premise of a nuclear family unit. When that unit is destroyed a custodial choice must be made between the competing interests of the two parents. The noncustodial parent usually is relegated to the role of financial supporter and occasional visitor. Nevertheless, it is hoped that the relationship between noncustodial parent and child, though diminished, will be maintained. If the custodial parent dies and the noncustodial parent is a suitable custodian then there is no reason why he should not become such custodian. The purpose of § 45-43 is to give the noncustodial par*414ent one leg up in any custody dispute. In my view he should be awarded custody unless the nonparent can show that to award him custody would be detrimental to the child’s best interests.
The trial court did not determine that the plaintiff father was an unfit parent. Nor did it determine that returning the child to her father would be detrimental to her best interests. What it did determine was that the father failed to demonstrate that he could be a responsible, reliable caretaker and that removing the child from the nurturing environment of her grandmother would cause the child to suffer a grievous loss. In so finding the trial court misapplied the law. If the test in a custody suit between a parent and a stranger or relative for whom the child has developed an attachment is to be solely determined by the effect on the child of her removal from her nurturing environment, then I am afraid that the award of custody in a dissolution proceeding to all intents and purposes will become a severance of the parental relationship between the child and the noncustodial parent. Because I believe that in awarding custody to the defendant the trial court misapplied the law, I would vacate the judgment and order a new trial.

 The fact that under § 45-42b “[t]he provisions of sections 45-42 to 45-45g, inclusive [are to] be liberally construed in the best interests of any minor child affected by them” does not mean that the language contained in these sections is to be ignored. For example, § 45-43a provides that any adult relative may apply to the probate court for the removal of a parent as guardian and § 45-44c authorizes the probate court to remove a parent as guardian where it is shown, inter alia, that he is unfit or that there is no ongoing parent-child relationship and that to allow further time to establish such relationship would be detrimental to the child’s best interest. Does the *411majority suggest that under the liberally construed best interests standard contained in § 45-42b a probate court would be authorized to remove a parent as guardian whenever the court found that such removal was in the best interests of the child without specifically finding the specified statutory predicate for such removal? I think not.